DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 13. Claims 14 - 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.  The restriction is made FINAL.
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2020/0263978 Pieger et al. (‘Pieger hereafter), App 16/864286; Original EP 3703890 Filed 11/03/2017.
U.S. 2019/026062 Pieger et al. (‘Pieger ‘062 hereafter), App 16/406622; Original EP 3538300 11/03/2017.
U.S. 2007/0037509 Renz et al. (‘Renz hereafter), App 11/444909
U.S. 6,215,093 Meiners  et al. (‘Meiners hereafter), App 09/319132
U.S. 2016/0085944 Brophy et al. (‘Brophy hereafter), App 14/489790
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 16 are currently being examined. 
Claims 14 - 16 have been withdrawn.
No Claims have been canceled.
Claims 2, 3, 6, 7, 10 and 13 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3703890 examined as U.S. 2020/0263978 Pieger et al. (‘Pieger hereafter), App 16/864286.

Regarding Claim[s] 9, ‘Pieger discloses all the claim limitations including: A method for the additive construction of a structure for a component (‘Pieger, Para 0009, additive manufacturing of 3D objects by sintering or melting a powder material with high energy beam),
the method comprising: 
fixing a prefabricated part (‘Pieger, #2 (three dimensional object/ Part)) for the component in a fixing device (‘Pieger, Figs 1 & 2, show a machine for the additive manufacturing of three-dimensional objects) in such a way that a separating plane (‘Pieger, top of #31 (ceramic insulating plate/ separating plane)) of the part is orientated parallel to a reference surface of a carrier guided in the fixing device (‘Pieger, Figs 1 & 2), 
recording an angle (.alpha.) between a processing face and the separating plane (‘Pieger, Para 0022, allows easy determination of tilt (i.e., two tilt angles), Para 0081, measuring system can be directed at least onto parts of the base element #13 to a measuring pattern, Para 0082 measuring data can be recorded with camera and can measure data about the base element and correct position and orientation), and 
providing a powder bed (‘Pieger, #9 (level of the bottom/ powder bed)) consisting of a base material (‘Pieger, #13 (base element/ base material)) for the structure (‘Pieger, #13a (substrate/ structure)), additively constructing the structure on the processing face, in order to orientate the processing face (‘Pieger, Para 0022, allows easy determination of tilt (i.e., two tilt angles), Para 0081, measuring system can be directed at least onto parts of the base element #13 to a measuring pattern, Para 0082 measuring data can be recorded with camera and can measure data about the base element and correct position and orientation), 
relative to the separating plane of the part (‘Pieger, top of #31 (ceramic insulating plate/ separating plane)), 
the angle being recorded either by a measurement or by reading a code and being taken into account for the additive construction (‘Pieger, Para 0022, allows easy determination of tilt (i.e., two tilt angles), Para 0081, measuring system can be directed at least onto parts of the base element #13 to a measuring pattern, Para 0082 measuring data can be recorded with camera and can measure data about the base element and correct position and orientation). 

Regarding Claim[s] 11, ‘Pieger discloses all the claim limitations including: fixing device is transparent on the side facing away from the carrier (‘Pieger, Fig 1, #20 (window of the scanner optical system)). 

Regarding Claim[s] 12, ‘Pieger discloses all the claim limitations including: part is fixed in the fixing device by a filler material (‘Pieger, Fig 1, shows #2 fixed by #6 (powder material/ filler material)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 5, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3703890 examined as U.S. 2020/0263978 Pieger et al. (‘Pieger hereafter), App 16/864286, and in view of EP 3538300 and examined as U.S. 2019/026062 Pieger et al. (‘Pieger ‘062 hereafter).

Regarding Claim[s] 1, ‘Pieger discloses all the claim limitations including: A method for the additive construction of a structure for a component (‘Pieger, Para 0009, additive manufacturing of 3D objects by sintering or melting a powder material with high energy beam), 
the method comprising: 
providing a prefabricated part (‘Pieger, #2 (three dimensional object/ Part)) for the component on a construction plate (‘Pieger, Figs 1 & 2, system of #15 (Second lifting device), #12 (piston construction cylinder), #12c (lower piston part) , #12b (piston), #12a (upper piston part)), 
the part (‘Pieger, #2 (three dimensional object/ Part)) comprising a separating plane (‘Pieger, top of #31 (ceramic insulating plate/ separating plane)), 
providing a powder bed (‘Pieger, #9 (level of the bottom/ powder bed)) consisting of a base material (‘Pieger, #13 (base element/ base material)) for the structure (‘Pieger, #13a (substrate/ structure)), 
approaching the construction plate (‘Pieger, #2 (three dimensional object/ Part)) to a coating device (‘Pieger, Para 0074, #10 (slider), slider brings powder material to #11 (construction cylinder arrangement), layer of powder material is a coating)-, and 
optically measuring a surface O of the powder bed (‘Pieger, Para 0009, “The new methods are characterized in that the measurement pattern is generated from laser light by deflecting a laser beam of a measuring laser by a scanner optical system, so that differently deflected laser beams are generated, and the deflected laser beams are directed at least towards the part of the base element, and that the camera is arranged in a laterally offset manner in relation to the deflected laser beams.”)
Except ‘Pieger is silent regarding: orientating a processing face and the separating plane of the part in order to prevent a collision between the part and the coating device. 
However, ‘Pieger ‘062 teaches: Para 0043 “In a further embodiment, an iterative detection process can be based on iterative layer applications. In this case, the building platform 17 is initially raised significantly higher than the estimated lower limit of the coater 23. If the building platform 17 is initially still partially or completely coated, it can be further raised, and any collision with the coater 23 eliminated to prevent further misalignments. The building platform 17 is then lowered with a step width of, for example, a few tens of μm, and powder is gradually applied by the coater 23. The building platform 17 is in this case initially coated in a small portion and then in increasingly larger portions. The development of the non-coated regions can also here be recorded and evaluated using corresponding camera images.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Pieger with a means to raise the coater while preventing collision as taught by ‘Pieger ‘062 in order to prevent misalignments (‘Pieger ‘062, Para 0043).

Regarding Claim[s] 4, ‘Pieger and ‘Pieger ‘062 discloses all the claim limitations including: wherein an angle between the processing face and the separating plane is determined for the orientation (‘Pieger, Para 0022, allows easy determination of tilt (i.e., two tilt angles), Para 0081, measuring system can be directed at least onto parts of the base element #13 to a measuring pattern, Para 0082 measuring data can be recorded with camera and can measure data about the base element and correct position and orientation). 

Regarding Claim[s] 5, ‘Pieger and ‘Pieger ‘062 discloses all the claim limitations including: angle is determined by the optical measurement of a portion, protruding from the processing face, of the part (‘Pieger, Paras 0022, 0081, 0082). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0263978 Pieger et al. (‘Pieger hereafter), and in view of U.S. 2019/026062 Pieger et al. (‘Pieger ‘062 hereafter), and in further view of U.S. 2016/0085944 Brophy et al. (‘Brophy hereafter).

Regarding Claim[s] 8, ‘Pieger and ‘Pieger ‘062 discloses all the claim limitations including: construction plate is nonplanar (‘Pieger, #2 (three dimensional object/ Part), a three dimensional object is nonplanar) 
Except, ‘Pieger is silent regarding: processing face is defined as a result of a best-fit calculation. 
However, ‘Brophy does teach: Para 0297, “In some embodiments, numerical performance data may be normalized, for example using logarithmic or linear scales to allow comparisons to be made between different variables and between selection criteria. Other numerical techniques may be used to compare data such as best fit or least squares to determine degree of similarity between data.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Pieger with a best fit calculation as taught by ‘Brophy in order to normalize the data (‘Brophy, Para 0297).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 2 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein the surface is measured during the coating of the processing face with the base material by the coating device.”
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach the surface is measured during coating of the processing face with the base material by the coating device. 
‘Pieger ‘062,  does not teach the surface is measured during coating of the processing face with the base material by the coating device. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein “the surface is optically measured layer-by-layer during the additive construction of the structure.”
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach the surface is optically measured layer by layer during the additive manufacturing process. 
 ‘Pieger ‘062, does not teach the surface is optically measured layer by layer during the additive manufacturing process. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 6 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein “approaching of the construction plate is carried out by a photoelectric barrier, and the construction plate is raised stepwise until the photoelectric barrier is broken.” 
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach the construction plate raised in a stepwise manner until the photoelectric barrier is broken.
‘Pieger ‘062, does not teach the construction plate raised in a stepwise manner until the photoelectric barrier is broken.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 7 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein “a code in the separating plane of the part is optically identified during the measurement, and wherein the code contains information about a geometry and/or an orientation of the part.” 
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach a code in the separating plane of the part ID’s during measuring that contains information about a geometry or orientation of the part.
‘Pieger ‘062, does not teach a code in the separating plane of the part ID’s during measuring that contains information about a geometry or orientation of the part.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 10 with the limitations of claim 9.  Specifically, the prior art does not teach the combination of limitations wherein “wherein the carrier is standardized and is provided with a machine-readable code, and wherein the code is readable by the device.”
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach the carrier that is standardized and provides a machine readable code with the code readable by the device.
‘Pieger ‘062, does not teach the carrier that is standardized and provides a machine readable code with the code readable by the device.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 10 with the limitations of claim 9.  Specifically, the prior art does not teach the combination of limitations wherein “the angle is measured by a camera, by the carrier being rotated through 360.degree. and the smallest angle (.alpha.) between the part and the camera furthermore being stored.”
The closest prior art is as cited above (‘Pieger and ‘Pieger ‘062). 
‘Pieger, does not teach the angle measured by a camera, when the carrier is rotated through 360 degrees and the smallest angle between the part and the camera is stored. 
‘Pieger ‘062, does not teach the angle measured by a camera, when the carrier is rotated through 360 degrees and the smallest angle between the part and the camera is stored. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
08/31/2022